     Case: 1:20-cv-04202 Document #: 31 Filed: 10/12/20 Page 1 of 3 PageID #:2540




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,
                                                            Civil Action No.: 1:20-cv-04202
        Plaintiffs,
                                                            Judge Thomas M. Durkin
v.
                                                            Magistrate Judge Sheila M. Finnegan
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                   DEFENDANT
                  18                                      xylophone
                  19                                       varition
                 138                                       Vikaka
                 132                                       Surprize
                  16                                  Southumbrella06
                  34                                      exoterica
                  13                                   littlevolcano01
                 211                              WaKaWaka House Store
                  41                                    A Cozy Store
                  43                                 E-Tool&Life Store
                  40                              365-Days Booming Store
                  58                               Shopping in your Store
   Case: 1:20-cv-04202 Document #: 31 Filed: 10/12/20 Page 2 of 3 PageID #:2541




DATED: October 10, 2020              Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-04202 Document #: 31 Filed: 10/12/20 Page 3 of 3 PageID #:2542




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 10, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
